DETAILED ACTION 


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that it contains limitations “computing a participant evaluation report based on a ranking of a plurality of participants associated with the plurality of individual scores that is based on at least a second subjective factor set included in the second plurality of subjective factor sets.”. These imitations in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Other Independent Claims are allowable for similar reason. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.
In addition to earlier cited prior art, Examiner found following prior arts to be related and are from the general field of the claimed invention, however they 
US 20160021376 A1 teaches optimizing subjective model with different parameters and scores (para 149-172 and 6-7) that is use to generate weight for objective video quality (para 73-76). But does not at least teach “computing a participant evaluation report based on a ranking of a plurality of participants associated with the plurality of individual scores that is based on at least a second subjective factor set included in the second plurality of subjective factor sets.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426